Citation Nr: 1114440	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  09-39 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension, claimed as secondary to service-connected posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1971.  Receipt of the Combat Infantryman Badge and the Purple Heart is indicated by the record.     

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  During the pendency of the appeal, the Veteran relocated; original jurisdiction now resides at the VA RO in Winston-Salem, North Carolina. 


FINDING OF FACT

The competent and probative evidence of record serves to link the Veteran's currently diagnosed hypertension to his service-connected PTSD.


CONCLUSION OF LAW

The Veteran's currently diagnosed hypertension is a result of his service-connected PTSD.  38 C.F.R. § 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for hypertension, claimed as secondary to his service-connected PTSD.  

The Board will first discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.


The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist a claimant in the development of a claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

A VCAA notice letter was sent to the Veteran regarding his service connection claim in December 2007.  This letter appears to be adequate.  The Board need not, however, discuss in detail the sufficiency of the VCAA notice letter in light of the fact that the Board is granting the hypertension claim.  Any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's grant of the benefit sought on appeal.

The Board further notes that the Veteran received proper notice as to degree of disability and effective date in the above-referenced December 2007 VCAA letter, as required by the decision of the United States Court of Appeals for Veterans Claims (the Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

As discussed below, the Board is granting the Veteran's hypertension claim.  It is not the Board's responsibility to assign a disability rating or an effective date in the first instance.  The RO will be responsible for addressing any notice defect with respect to the assignment of an initial disability rating and/or effective date when effectuating the award, and the Board is confident that the Veteran will be afforded appropriate notice under Dingess.

Accordingly, the Board will proceed to a decision on the merits as to the issue of entitlement to service connection for hypertension, claimed as secondary to service-connected PTSD.

Analysis

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

In order to establish service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In addition to disabilities that were incurred in, or aggravated by, active military service, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2010); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

With respect to secondary service connection, an analysis similar to the Court's decision in Hickson applies.  There must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

With respect to element (1), current disability, the record clearly demonstrates that the Veteran has a current diagnosis of hypertension.  See, e.g., the May 2008 VA examination report.  Element (1) of Wallin is therefore satisfied.
Wallin element (2) has been met; the Veteran is service-connected for PTSD.

Turning to Hickson element (3), medical nexus, the competent evidence demonstrates that the Veteran's currently diagnosed hypertension is aggravated by his PTSD.  The only competent medical opinion of record concerning the issue of medical nexus is the report of the May 2008 VA examiner.  

Specifically, the May 2008 VA examiner considered the Veteran's reported symptomatology associated with his hypertension as well as use of medication for treatment and reviewed his medical history.  The VA examiner concluded that "[a]fter review of the available evidence and to a reasonable degree of medical probability, it is my professional opinion, that it is more likely than not, that the [V]eteran's currently diagnosed hypertension is aggravated by his service-connected PTSD."  The examiner's rationale for his conclusion was based on review of the Veteran's medical history as well as examination of the Veteran.  The examiner also indicated that the medical evidence of record demonstrated that the Veteran's hypertension was labile, and was found to be elevated at the beginning of examination and later returned to baseline or normal state.  He further noted that hypervigilant and anxiety states, which occur frequently in PTSD, do in fact aggravate hypertension.  

The May 2008 VA examination report appears to have been based upon thorough review of the record, thorough examination of the Veteran, and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  It also appears to be congruent with the Veteran's medical history.  Crucially, there is no competent medical evidence which indicates that the Veteran's current hypertension is not aggravated by his PTSD.

In short, based on the total record, the Board finds that there is sufficient competent medical evidence to indicate a positive medical nexus between the Veteran's current hypertension and his service-connected PTSD.  Wallin element (3), and therefore all elements, is satisfied.  

In summary, the Veteran has met all requirements needed to establish service connection for hypertension, claimed as secondary to service-connected PTSD.  The benefit sought on appeal is therefore granted.  

(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for hypertension, claimed as secondary to service-connected PTSD, is granted. 



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


